IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: DESIGNATION OF CHAIR AND       : No. 624
                                      :
VICE-CHAIR OF THE DOMESTIC            : CIVIL PROCEDURAL RULES DOCKET
                                      :
RELATIONS PROCEDURAL RULES            :
                                      :
COMMITTEE                             :


                                  ORDER

PER CURIAM:



            AND NOW, this 11th day of June, 2015, David J. Slesnick, Esquire, is

hereby designated as Chair and Ellen M. Sweeney, Esquire as Vice-Chair of the

Domestic Relations Procedural Rules Committee commencing June 25, 2015.